Citation Nr: 0729565	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-29 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder, 
claimed as mental condition.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for left hip condition 
with arthritis.

4.  Entitlement to service connection for left ankle 
disability with arthritis.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a respiratory 
disability.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to January 
1991.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to adverse rating decisions issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In his VA Form 9 
received in April 2005, the veteran specifically limited his 
appeal the issues listed above, although service connection 
for residuals of a cut ear had also been listed as an issue 
in the March 2005 statement of the case.


FINDINGS OF FACT

1.  The veteran's bipolar disorder is not etiologically 
related to active service.  

2.  The veteran does not have a current diagnosis of 
hypertension.

3.  The veteran does not have a current diagnosis of a left 
hip disability, to include arthritis.

4.  The veteran does not have a current diagnosis of a left 
ankle disability, to include arthritis.

5.  The veteran does not have a current diagnosis of a back 
disability.

6.  The veteran does not have a current diagnosis of 
headaches.

7.  The veteran does not have a current diagnosis of a 
respiratory disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bipolar disorder, 
claimed as mental condition, have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

3.  The criteria for service connection for a left hip 
condition with arthritis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

4.  The criteria for service connection for a left ankle 
disability with arthritis have not been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

5.  The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

6.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

7.  The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed a mental condition, 
hypertension, a left hip condition with arthritis, a left 
ankle condition with arthritis, a back disability, headaches, 
and a respiratory disability during active service.  See 
September 2002 VA Form 21-526; November 2003 VA Form 21-526.  

The Board acknowledges that there are a limited number of the 
veteran's service medical records in the claims folder.  The 
RO attempted on several occasions to obtain these records 
from the National Personnel Records Center (NPRC).  These 
efforts are documented in a July 2004 memorandum, which also 
indicates that the NPRC concluded that the records either do 
not exist or are not located at the NPRC.  The NPRC also 
concluded that further efforts to locate the records would be 
futile.  See also January 2003 response to request for 
information.  

Despite the fact that the NPRC was unable to locate his 
service medical records, the veteran submitted several of 
these records in support of his claim.  The available service 
medical records are devoid of reference to complaint of, or 
treatment for, hypertension or headaches, but do reveal that 
the veteran sought treatment for other problems.  In March 
1989, he complained of pain in the lower left side of his 
back, but denied any trauma; rather, this complaint was made 
in conjunction with complaint of a sore throat and pain when 
coughing.  The veteran was seen the following month with 
complaint of difficulty breathing associated with chest 
pains.  There are no other records related to any other 
respiratory problems.  He sought treatment at the mental 
health services in November 1989 for stress and stress 
related problems.  No diagnosis was made and there are no 
records available related to follow-up treatment.  The 
veteran was seen in April 1990 with complaint of a sore left 
ankle, which he twisted while running.  He was assessed with 
a light sprain and prescribed ibuprophen for pain.  In 
December 1990, the veteran complained of a knot in his left 
hip area after hitting it on the corner of a table.  An 
impression of left hip contusion was made.  See health and 
emergency care and treatment records; screening note of acute 
medical care.  

Post-service medical evidence relates predominantly to the 
veteran's substance abuse and psychological problems, and 
reveals that the veteran has been diagnosed with bipolar II 
disorder, cocaine dependence and alcohol dependence.  The 
veteran's diagnosed bipolar II disorder, however, has not 
been linked to active service, nor is there any indication 
the veteran reported its onset in service.  See VA treatment 
records; records from New Directions and Jackson Memorial 
Hospital.  Post-service records also reveal that in November 
2003, the veteran complained of neck and back pain following 
a June motor vehicle accident, as well as headaches every 
other day since the accident.  See primary care clinic note.  
No diagnosis related to his back or headaches was made at the 
time.  The post-service medical evidence is devoid of 
reference to hypertension or respiratory conditions, as well 
as to any problems related to the veteran's left ankle or 
left hip.  

The application of 38 C.F.R. § 3.303 has an explicit 
condition that the veteran must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  In 
addition, pain alone, without a diagnosed or identifiable 
underlying condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

The evidence of record does not support the veteran's claims 
for entitlement to service connection for hypertension, a 
left hip condition with arthritis, a left ankle disability 
with arthritis, a back disability, headaches or a respiratory 
disability.  The Board acknowledges that the available 
service medical records contain references to the veteran's 
left ankle, left hip, and back, and to problems breathing.  
The Board also acknowledges that post-service evidence 
indicates the veteran complained of back pain and headaches.  
These complaints, however, were related to a motor vehicle 
accident rather than service, and no diagnosis was made at 
the time the veteran sought treatment.  In addition, the 
post-service medical records are devoid of evidence that the 
veteran has any current left ankle, left hip, back or 
respiratory disabilities, and also are devoid of any evidence 
that the veteran has hypertension.  In the absence of such 
evidence, service connection is not warranted and the claims 
must be denied.  See Rabideau, 2 Vet. App. at 143 (1992); 
Sanchez-Benitez, 13 Vet. App. at 285 (1999).  

The evidence of record also does not support the veteran's 
claim for service connection for bipolar disorder, claimed as 
mental condition.  While he was seen in service due to stress 
and stress-related problems, and post-service medical 
evidence reveals that he has been diagnosed with bipolar II 
disorder, there is no medical evidence linking his diagnosed 
bipolar II disorder to service.  In the absence of such 
evidence, service connection is not warranted.  See 38 C.F.R. 
§ 3.303 (2006).  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Prior to the issuance of the rating decisions that are the 
subject of this appeal, the veteran was advised of the 
necessary evidence to substantiate a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claims.  See October 2002 and January 2004 letters.  He was 
subsequently informed of the need to send any evidence in his 
possession that pertains to the claims.  See July 2004 
statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. At 187.  The 
Board acknowledges that the veteran was not provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection.  There is no prejudice in 
proceeding with the issuance of a final decision, however, as 
his claims are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty includes making 
as many requests as necessary to obtain relevant records from 
a Federal department or agency, to include service medical 
records.  Efforts to obtain records from a Federal department 
or agency will end only if VA concludes that the records 
sought do not exist or that further efforts to obtain them 
would be futile.  38 C.F.R. § 3.159(c)(2) (2006).  The Board 
finds that VA has met its duty to assist in this regard, as 
it requested the veteran's service medical records and was 
told that the records either do not exist or that the NPRC 
did not have them, and that further efforts to locate them at 
the NPRC would be futile.  The veteran thereafter submitted 
some of his service medical records after he received a March 
2003 RO letter requesting him to send any service medical 
records he had in his possession.  VA also met its duty to 
assist by obtaining the veteran's VA and private treatment 
records.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bipolar disorder, claimed as mental 
condition, is denied.  

Service connection for hypertension is denied.

Service connection for left hip condition with arthritis is 
denied.

Service connection for left ankle disability with arthritis 
is denied.

Service connection for a back disability is denied.

Service connection for headaches is denied.

Service connection for a respiratory disability is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


